DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
2.	Claims 38-48 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected Invention Groups, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 09/27/2022. Applicant argued that there would be no additional search burden on the examiner in searching inventions of Groups II and III and the objectives of streamlined examination and compact prosecution would be promoted if all of the inventions are examined simultaneously. 
3.	Examiner respectfully disagrees and would like to first point out that Group I claims an adapter part, Group II claims a dispenser and Group III claims a storage chamber. Each of the claims sets have different components and limitations which require different search strategies and search parameters. For example, claim 34 (Group I) recites an adapter with a cover element and a seal wall and claim 38 (Group II) recites a dispenser with a dispenser opening, a storage chamber, a pump device, and an adapter part with a cover element. It is clear that both of these claims contain different inventions and require different search terms and strategies. The rest of the claim sets follow similar reasoning. For these reasons, the restriction is proper and maintained. Claims 34-37 are examined on the merits and claims 38-48 are withdrawn from further consideration. 

Claim Rejections - 35 USC § 102
4.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

5.	Claims 34-37 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cimentepe (DE 10 2016 106636) (see machine translation).
Regarding claim 34, Cimentepe discloses an adapter part (item 15, figure 2) configured for arrangement in a passage to a storage chamber (item 3, figure 2) of a dispenser (item 2, figure 1), comprising a cover element (item 23, figure 2) that is configured to be acted upon in order to form an opening (item 19, figure 2), and a seal wall (item 20, figure 2) that circumferentially extends to the cover element, the seal wall being configured to interact with the dispenser in a sealing manner (figure 5, seal wall 20 seals with the base part).
Regarding claim 35, Cimentepe discloses a cylinder section (item 16, figure 2), an outer cylinder surface of which is provided for connection with a container part of the storage chamber, wherein the outer cylinder surface transitions into a cylinder floor that runs at essentially a right angle to the outer cylinder surface (figure 2).
Regarding claim 36, Cimentepe discloses a holding-open part (tip 43 is connected to adapter 15 to pierce cover element 23 and holds the opening open, figures 4-5) provided to protrude into the storage chamber is attached to the adapter part.
Regarding claim 37, Cimentepe discloses that the cover element is designed as a film (paragraph [0066], machine translation). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VISHAL J PANCHOLI whose telephone number is (571)272-9324. The examiner can normally be reached Monday - Thursday (9 am - 7 pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Paul Durand can be reached on 571-272-4459. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Vishal Pancholi/Primary Examiner, Art Unit 3754